                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

NICHOLAS POULOS,                                )
                                                )
                 Plaintiff,                     )
                                                )
v.                                              )        Case No. 19-2629-JAR
                                                )
BRICKLEY ENTERPRISES, LLC,                      )
d/b/a AJ’S SERVICES, LLC, et al.,               )
                                                )
                 Defendants.                    )

                                  ORDER TO SHOW CAUSE

          Plaintiff filed this personal injury action against defendants Brickley Enterprises,

LLC, d/b/a AJ’s Services, LLC; Brickley Holdings, Inc., d/b/a AJ’s Services, LLC; AJ’s

Services, LLC; and Daniel Johnson.1 The complaint alleges this court has subject matter

jurisdiction under 28 U.S.C. § 1332(a)(1) because the parties are completely diverse.2

However, it fails to allege facts sufficient to allow the court to confirm whether diversity

of citizenship exists. To establish diversity jurisdiction, the citizenship of a business entity

is determined by its organizational structure. For example, if the business is a corporation,

its citizenship is both the state where it is incorporated and the state where its principal

place of business is located.3 And if the business is an unincorporated association (such as

a limited liability company, general partnership, or limited partnership), its citizenship is



1
    ECF No. 1.
2
    Id.
3
    28 U.S.C. § 1332(c)(1); Newsome v. Gallacher, 722 F.3d 1257, 1267 (10th Cir. 2013).


O:\SHOW CAUSE ORDERS\19-2629-JAR-OTSC LACK OF SMJ.DOCX
determined by the citizenship of each one of its members.4 The court has an independent

obligation to satisfy itself that subject matter jurisdiction is proper.5 It “must dismiss the

cause at any stage of the proceedings in which it becomes apparent that jurisdiction is

lacking.”6

           Here, plaintiff is a resident and citizen of Iowa.7 Defendant Daniel Johnson is a

citizen and resident of Kansas.8 Defendant Brickley Holdings, Inc., d/b/a AJ’s Services,

LLC, is a Kansas corporation with its principal place of business in Kansas.9 The complaint

indicates defendants Brickley Enterprises, LLC, d/b/a AJ’s Services, LLC, and defendant

AJ’s Services, LLC, are Kansas limited liability companies, but the complaint is silent as

to the identity and citizenship of their individual members.10 Thus, the allegations fail to

establish citizenship for diversity jurisdiction purposes.

           IT IS THEREFORE ORDERED that by October 29, 2019, plaintiff shall file an




4
 Americold Realty Trust v. Conagra Foods, Inc., 136 S. Ct. 1012, 1014-15 (2016); Siloam
Springs Hotel, LLC v. Century Sur. Co., 781 F.3d 1233, 1234 (10th Cir. 2015); Meyerson
v. Showboat Marina Casino P’ship, 312 F.3d 318, 320 (7th Cir. 2002).
5
    Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428, 434 (2011).
6
 Penteco Corp. Ltd. P’ship v. Union Gas Sys., Inc., 929 F.2d 1519, 1521 (10th Cir. 1991);
see also Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject
matter jurisdiction, the court must dismiss the action.”).
7
    ECF No. 1.
8
    Id.
9
    Id.
10
     Id.

                                               2
amended complaint demonstrating the citizenship of each defendant.

      Dated October 15, 2019, at Kansas City, Kansas.

                                        s/ James P. O’Hara
                                       James P. O’Hara
                                       U.S. Magistrate Judge




                                          3
